



Exhibit 10.8


THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
effective as of April 1, 2018 (the “Effective Date”), by and among MICHAEL KORS
HOLDINGS Limited, a British Virgin Islands corporation having its principal
executive office in London, United Kingdom (“MKHL”), Michael Kors (USA), Inc., a
Delaware corporation having its principal executive office in New York County,
New York (the “Company” and, together with MKHL, the “Company Parties”), and
JOHN D. IDOL (“Executive”). The Company Parties and Executive may be referred to
in this Agreement collectively as the “parties.”


WHEREAS, the Company Parties have previously entered into that certain Second
Amended and Restated Employment Agreement with the Executive, dated as of May
20, 2015 (the “Restated Employment Agreement”); and


WHEREAS, the parties desire to amend and restate the Restated Employment
Agreement to extend the Executive’s term of employment, to make changes to the
compensation of Executive and to otherwise modify the Restated Employment
Agreement in accordance with the terms and provisions herein contained.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.Employment.
(a)The Company Parties agree to continue to employ Executive, and the Executive
agrees to continue to be employed by the Company Parties as the Chairman and
Chief Executive Officer, on the terms and subject to the conditions contained
herein which such terms and conditions shall be effective as of the Effective
Date. Until the Effective Date, the terms and conditions of Executive’s
employment by the Company Parties shall be governed by the Restated Employment
Agreement which shall remain in full force and effect through and including
March 31, 2018.
(b)As Chairman and Chief Executive Officer, Executive shall have general
authority over the business of MKHL and shall manage the day-to-day operations
of MKHL; provided, however, that Executive understands and agrees that (i) the
Board of Directors of MKHL (the “Board”) will be responsible for setting overall
strategic goals of MKHL and its subsidiaries (including, without limitation, the
Company) and advising Executive with respect thereto, and (ii) the Board’s
and/or certain of its members’ active strategic involvement in matters relating
to design direction, marketing concepts, production logistics and financial
objectives shall not be deemed to constitute managing day-to-day operations.
Executive will report only to the Board, and, subject to any existing
contractual obligations of MKHL and its subsidiaries, all other executives of
MKHL and its subsidiaries shall report to Executive, unless Executive determines
otherwise. Executive acknowledges and agrees that, except as otherwise provided
in accordance with Section 1(d), the Company Parties will be his sole employers
in respect of the services contemplated by this Agreement, and the Company
Parties will provide all payments and benefits to Executive under this
Agreement.
(c)At the request of MKHL, Executive further agrees, without additional
compensation, to act as an officer and/or director of subsidiaries of MKHL in
addition to the Company. At the direction of MKHL, any rights and obligations of
the Company hereunder may be assigned, in whole or in part, to such
subsidiaries; provided that the Company Parties obligations with respect to
compensation and benefits, including, without limitation, Base Salary (as
defined below), shall remain the Company Parties’ obligations, unless Executive
consents in writing to such assignment, which such consent shall not be
unreasonably withheld or delayed.
(d)During Executive’s employment hereunder, each of the Company Parties shall
use its best efforts to cause Executive to be elected or appointed, as the case
may be, to the position of Chairman of the Board of each of the Company Parties
(the “Company Boards”). Executive agrees that upon termination of his employment
hereunder for any reason, he shall resign immediately from each of the Company
Boards, as well as from any officerships and/or other directorships with any
subsidiaries of MKHL.
(e)Executive shall devote substantially all of his full business time and
attention and his best efforts to the performance of his duties hereunder;
provided, however, that Executive may engage in charitable, educational, civic





--------------------------------------------------------------------------------





and religious activities and may participate as an investor, officer or director
or otherwise manage passive personal investments owned by or for the benefit of
Executive or members of his immediate family, but only to the extent such
activities and service are permitted under Section 9(c) of this Agreement and do
not interfere with the performance of Executive’s duties and responsibilities
hereunder.
2.Term. The term of the employment of Executive under this Agreement shall
continue through March 31, 2021 (the “Initial Term”), subject to the terms and
provisions of this Agreement. After the expiration of the Initial Term, this
Agreement shall be automatically renewed for additional one-year terms (each, a
“Renewal Term”) unless either the Company Parties or Executive gives written
notice to the other of the termination of this Agreement at least ninety (90)
days in advance of the next successive one-year term. Any election by the
Company Parties or Executive not to renew such employment at the end of the
Initial Term or any Renewal Term shall be at the sole, absolute discretion of
the Company Parties or Executive, respectively. The period Executive is employed
hereunder during the Initial Term and any such Renewal Terms is referred to
herein as the “Term”.
3.Salary. During the Term, Executive’s base salary (“Base Salary”) shall be at
the rate of US$1,350,000 per year, which, except as otherwise set forth in the
last sentence of this Section 3, shall be payable by the Company to Executive in
accordance with the Company’s customary payroll practices in effect from time to
time. The Base Salary shall be subject to possible increases at the sole
discretion of the MKHL Board (or appropriate committee thereof, including the
Compensation and Talent Committee of the Board (the “Compensation Committee”));
provided, however, that in no event shall Executive’s Base Salary during the
Term be reduced below US$1,350,000 or otherwise reduced after any increase
except with Executive’s written consent. The term “Base Salary” as utilized in
this Agreement shall refer to Executive’s annual base salary as then in effect.
A portion of Executive’s Base Salary equal to one-fourth (1/4) of the annual
retainer paid to MKHL’s independent directors together with meeting fees payable
to the independent directors for the applicable quarter shall be payable to
Executive by MKHL on a quarterly basis at the same time such retainer and
meeting payments are paid to the independent directors of MKHL. For the
avoidance of doubt, this is not additional Base Salary or other compensation for
Executive but merely an allocation of Base Salary from the Company employer to
MKHL for services performed by Executive as a director of MKHL.
4.Annual Cash Incentive.
(a)Cash Incentive. During the Term and commencing with MKHL’s fiscal year
beginning April 1, 2018, Executive shall be eligible to earn the annual cash
incentive payments described in this Section 4 in accordance with, and subject
to, the terms and conditions of, MKHL’s then existing executive cash incentive
program which is a component of the Michael Kors Holdings Limited Amended and
Restated Omnibus Incentive Plan as the same may be amended or modified by MKHL
from time to time in its sole discretion (subject to shareholder approval if
required) (the “Incentive Plan”). The annual cash incentive payment (the “Cash
Incentive”) shall be a percentage of Executive’s Base Salary (with incentive
levels set at 100% threshold - 200% target - 400% maximum). Such incentive
levels may be increased by the MKHL Board (or appropriate committee thereof,
including the Compensation Committee) for any fiscal year in its sole discretion
but shall not be decreased below the incentive levels set forth in this
Agreement without the written consent of Executive. The Cash Incentive shall be
based upon the achievement of performance goals established by the MKHL Board
(or appropriate committee thereof, including the Compensation Committee) over a
performance period also established by the MKHL Board (or appropriate committee
thereof, including the Compensation Committee). The MKHL Board (or appropriate
committee thereof, including the Compensation Committee) may base such
performance goals upon such appropriate criteria as they may determine.
Executive must be employed by the Company on the date that the Cash Incentive is
actually paid which shall be the same date that annual cash incentives are paid
to other senior executives of the Company. The MKHL Board (or appropriate
committee thereof, including the Compensation Committee) must certify the level
of the attainment of the applicable performance goal for the performance period
and the amount of the Cash Incentive payable to Executive with respect to such
performance period. Once certified, the Cash Incentive will be paid to Executive
reasonably promptly and in no event later than June 30 next following the last
day of the applicable performance period.
(b)Clawback. Notwithstanding the foregoing, if the MKHL Board (or appropriate
committee thereof, including the Compensation Committee) determines that
Executive was overpaid, in whole or in part, as a result of a restatement of the
reported financial or operating results of MKHL due to material non-compliance
with financial reporting requirements (unless due to a change in accounting
policy or applicable law), the Company Parties shall be entitled to recover or
cancel the difference between (i) any Cash Incentive payment that was based on
having met or exceeded performance targets and (ii) the Cash Incentive payment
that would have been paid to or earned by Executive had the actual payment or
accrual been calculated based on the accurate data or restated results, as
applicable (the “Overpayment”). If the Compensation Committee determines that
there has been an Overpayment, the Company Parties shall be entitled to demand
that Executive reimburse the Company for the Overpayment. To the extent
Executive does not make reimbursement of the Overpayment, the Company Parties
shall have the right to enforce the repayment through the reduction of future
salary or the reduction or cancellation of outstanding and future incentive
compensation and/or to pursue all other available legal remedies in law or in
equity. The MKHL Board (or





--------------------------------------------------------------------------------





appropriate committee thereof, including the Compensation Committee) may make
determinations of Overpayment at any time through the end of the third (3rd)
fiscal year following the year for which the inaccurate performance criteria
were measured; provided, that if steps have been taken within such period to
restate MKHL’s financial or operating results, the time period shall be extended
until such restatement is completed.
5.Long-Term Incentive Compensation.
(a)Share-Based Awards. Executive shall be eligible, in the discretion of the
MKHL Board (or appropriate committee thereof, including the Compensation
Committee), for share option awards, restricted share unit awards and other
share-based awards on an annual basis at the same time long-term incentive
grants are awarded to the other senior executives, and shall be made pursuant to
the long-term incentive plan generally applicable to eligible employees of the
Company (currently the Incentive Plan), in accordance with, and subject to, the
terms and conditions of the Incentive Plan as the same may be amended or
modified by MKHL in its sole discretion (subject to shareholder approval if
required) and the applicable long-term incentive award agreement. Such
eligibility is not a guarantee of participation in or of the receipt of any
award, payment or other compensation under the Incentive Plan or any other
incentive or benefit plans or programs.  The MKHL Board (or appropriate
committee thereof, including the Compensation Committee) shall determine all
terms of participation (including, without limitation, the size and type of any
award, payment or other compensation and the timing and conditions of receipt
thereof by Executive).  
(b)Effect of Termination. Upon termination of employment (the “Termination
Date”) for any reason, any share-based incentive awards that have become vested
and/or exercisable prior to the Termination Date shall remain vested and/or
exercisable after the Termination Date and all unvested long-term incentive
awards shall be forfeited, in each case, in accordance with the terms and
conditions of the Incentive Plan and/or any applicable long-term incentive award
agreement. Notwithstanding anything to the contrary in the Incentive Plan and/or
any applicable long-term incentive award agreement, in the event Executive is
terminated for Cause (as hereinafter defined), Executive’s vested long-term
incentive awards as of the Termination Date shall not be forfeited.
6.Employee Benefits.
(a)Generally. During the Term, Executive shall be entitled to participate in any
and all Company employee benefit plans and programs which generally are made
available to senior executives of the Company, in accordance with, and subject
to, the terms and conditions of such plans and programs (including, without
limitation, any eligibility limitations) as they may be amended or modified by
the Company from time to time in its sole discretion.
(b)Life Insurance. During the Term, the Company shall pay the premiums, up to a
maximum of US$50,000 per annum, for the US$5,000,000 whole life insurance policy
presently maintained by Executive.
(c)Vacation. During the Term, Executive shall be entitled to six (6) weeks of
paid vacation in each calendar year of the Company. Executive shall forfeit any
vacation time that remains unused at the end of any calendar year.
(d)Transportation. During the Term, the Company shall provide Executive with an
automobile and driver for transportation to and from the Company’s offices and
for other business purposes. Such automobile shall be a Mercedes-Benz S-Class or
an automobile at least substantially equivalent in price thereto.
(e)Expense Reimbursement. During the Term, the Company shall reimburse Executive
for all reasonable and necessary expenses (including first class air travel and
the use of the corporate aircraft) incurred by Executive incident to the
performance of his duties hereunder, in accordance with the Company’s policies
and procedures.
7.Termination of Employment.
(a)Death and Total Disability. Executive’s employment under this Agreement shall
terminate immediately upon his death or Total Disability (as defined below). For
purposes of this Agreement, the term “Total Disability” shall mean any mental or
physical condition that: (i) prevents Executive from reasonably discharging his
services and employment duties hereunder; (ii) is attested to in writing by a
physician who is licensed to practice in the State of New York and is mutually
acceptable to Executive and the Company Parties (or, if the Executive and the
Company Parties are unable to mutually agree on a physician, the MKHL Board may
select a physician who is a chairman of a department of medicine at a
university-affiliated hospital in the City of New York); and (iii) continues,
for any one or related condition, during any period of six (6) consecutive
months or for a period aggregating six (6) months in any twelve (12) month
period. Total Disability shall be deemed to have occurred on the last day of
such applicable six (6) month period.





--------------------------------------------------------------------------------





(b)Cause. The Company Parties shall at all times, upon written notice to
Executive given at least ten (10) days prior to the Termination Date, have the
right to terminate this Agreement and the employment of Executive hereunder for
Cause (as defined below); provided, however, that prior to such termination
taking effect, Executive shall have been given an opportunity to meet with the
Board, and a majority of the Board shall have thereafter voted to terminate
Executive’s employment.
For purposes of this Agreement, the term “Cause” means the occurrence of any one
of the following events: (i) Executive’s gross negligence, willful misconduct or
dishonesty in performing his duties hereunder; (ii) Executive’s conviction of a
felony (other than a felony involving a traffic violation); (iii) Executive’s
commission of a felony involving a fraud or other business crime against MKHL or
any of its subsidiaries; or (iv) Executive’s breach of any of the covenants set
forth in Section 9 hereof; provided that, if such breach is curable, Executive
shall have an opportunity to correct such breach within thirty (30) days after
written notice by the Company to Executive thereof.
(c)    Executive Termination Without Good Reason. Executive agrees that he shall
not terminate his employment with the Company Parties for any reason other than
Good Reason without giving the Company Parties at least six (6) months’ prior
written notice of the effective date of such termination. Executive acknowledges
that the Company Parties retain the right to waive the notice requirement, in
whole or in part, and accelerate the effective date of Executive’s termination.
If the Company elects to waive the notice requirement, in whole or in part, the
Company shall have no further obligations to Executive under this Agreement
other than to make the payments specified in Section 8(a). After Executive
provides a notice of termination, the Company may, but shall not be obligated
to, provide Executive with work to do and the Company may, in its discretion, in
respect of all or part of an unexpired notice period, (i) require Executive to
comply with such conditions as it may specify in relation to attending at, or
remaining away from, the Company’s places of business, or (ii) withdraw any
powers vested in, or duties assigned to, Executive. For purposes of a notice of
termination given pursuant to this Section 7(c), the Termination Date shall be
the last day of the six (6) month notice period, unless the Company elects to
waive the notice requirement as set forth herein.
For purposes of this Agreement, “Good Reason” means and shall be deemed to exist
if: (i) Executive is assigned duties or responsibilities that are inconsistent
in any material respect with the scope of the duties or responsibilities of his
title or position, as set forth in this Agreement; (ii) the Company or MKHL
fails to perform substantially any material term of this Agreement, and, if such
failure is curable, fails to correct such failure within thirty (30) days after
written notice by Executive to the Company or MKHL, as applicable; (iii)
Executive’s office is relocated more than fifty (50) miles from its location
immediately prior to such relocation; (iv) the Company or MKHL fails to have
this Agreement assumed by a successor following a Change in Control (as defined
in the Incentive Plan); (v) Executive’s duties or responsibilities are
significantly reduced, except with respect to any corporate action initiated or
recommended by Executive and approved by the Board; (vi) Executive is
involuntarily removed from the Board and the Company Board (other than in
connection with a termination of employment for Cause, voluntary termination
without Good Reason, death or Total Disability); or (vii) subject to the proviso
set forth in the third sentence of Section 1(b) above, the Board is managing the
day-to-day operations of the Company and, after receipt of written notice from
Executive to such effect (and sufficient time to cease such involvement), the
Board continues to do so.
(d)     Executive Termination for Good Reason. Executive may terminate his
employment hereunder for Good Reason (and this Agreement shall accordingly
terminate) by providing written notice of his intention to terminate, and
specifying the circumstances relating thereto, to the MKHL Board within thirty
(30) days following the occurrence of any of the events specified above as
constituting Good Reason and at least ten (10) days prior to the Termination
Date.




8.Consequences of Termination or Breach.
(a)Termination Due to Death or Total Disability, for Cause, or Without Good
Reason. If Executive’s employment under this Agreement is terminated under
Sections 7(a) or 7(b) hereunder, or Executive terminates his employment for any
reason other than Good Reason, Executive shall not thereafter be entitled to
receive any compensation and benefits under this Agreement other than for
(i) Base Salary earned but not yet paid prior to the Termination Date (to be
paid in accordance with the Company’s normal payroll practices), (ii) vested
equity in accordance with Section 5(b), (iii) payment for any untaken accrued
vacation during the calendar year, (iv) reimbursement of any expenses pursuant
to Section 6(e) incurred prior to the Termination Date, and (v) any Cash
Incentive with respect to any performance period that was completed prior to
Executive’s termination from employment but which has not yet been paid (with
such Cash Incentive to be paid at such time as it would have otherwise been paid
to Executive hereunder had his employment not been terminated and such Cash
Incentive amount shall be subject to certification by the MKHL Board (or
appropriate committee thereof, including the Compensation Committee) as
described in Section 4 of this Agreement (collectively, the “Accrued
Obligations”), plus, in the case of termination due to death or Total Disability
only, the Pro Rata Cash Incentive Payment (as defined in Section 8(b) below)
and, in the case of death only, proceeds from the life insurance policy
referenced in Section 6(b). If Executive’s employment under this Agreement is
terminated





--------------------------------------------------------------------------------





by the Company for Cause, Executive shall not thereafter be entitled to receive
any compensation and benefits under this Agreement other than for the Accrued
Obligations set forth in clauses (i) through (iv) above.
(b)Termination Without Cause or With Good Reason. If Executive’s employment
under this Agreement is terminated by the Company Parties without Cause (which
right the Company shall have at any time and for any reason during the Term) and
other than for the reasons provided for in Section 7(a) above, or Executive
terminates his employment for Good Reason, the sole obligations of the Company
Parties to Executive shall be: (i) to make the payments described in Section
8(a) for Accrued Obligations, (ii) to make the Pro Rata Cash Incentive Payment
and (iii) to pay to Executive in a single lump sum payment, within thirty (30)
days from the Termination Date, a separation payment equal to two (2) times (A)
Executive’s Base Salary and (B) the Cash Incentive paid or payable to Executive
pursuant to Section 4(a) with respect to MKHL’s last full fiscal year ended
prior to the Termination Date (collectively, the “Separation Payments”). For
purposes of this Agreement, “Pro Rata Cash Incentive Payment” shall mean an
amount representing the amount of the Cash Incentive payable for the fiscal year
in which the Termination Date occurs, based on actual performance over the
course of the applicable performance period, assuming Executive’s employment had
not been terminated hereunder, multiplied by a fraction, the numerator of which
is the number of days Executive was employed hereunder during the applicable
performance period and the denominator of which is the full number of days in
the applicable performance period. Executive acknowledges and agrees that in the
event the Company Parties terminate Executive’s employment without Cause and
other than for the reasons provided for in Sections 7(a) or 7(b) or Executive
terminates his employment for Good Reason, Executive’s sole remedy shall be to
receive the payments specified in this Section 8(b).
(c)No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any damages that Executive may incur or other payments to be made to
Executive hereunder as a result of any termination or expiration of this
Agreement, nor shall any payments to Executive be reduced by any other payments
Executive may receive, except as may otherwise be set forth herein.
9.Restrictive Covenants and Confidentiality.
(a)No-Hire. During the two (2) year period following the Termination Date,
Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company Parties or any of their respective parents, subsidiaries or affiliates
within the one (1) year period immediately preceding such employment or
retention.
(b)Confidentiality. Recognizing that the knowledge, information and relationship
with customers, suppliers and agents, and the knowledge of the Company Entities
and their respective parents’, subsidiaries’ and affiliates’ business methods,
systems, plans and policies, which Executive shall hereafter establish, receive
or obtain as an employee of the Company Parties or any such parent, subsidiary
or affiliate, are valuable and unique assets of the businesses of the Company
Parties and their respective parents, subsidiaries and affiliates, Executive
agrees that, during and after the Term hereunder, he shall not (otherwise than
pursuant to his duties hereunder) disclose, without the prior written approval
of the Board acting upon the advice of counsel, any such knowledge or
information pertaining to the Company Parties or any of their respective
parents, subsidiaries and affiliates, their business, personnel or policies, to
any person, firm, corporation or other entity, for any reason or purpose
whatsoever. The provisions of this Section 9(b) shall not apply to information
which is or shall become generally known to the public or the trade (except by
reason of Executive’s breach of his obligations hereunder), information which is
or shall become available in trade or other publications and information which
Executive is required to disclose by law or an order of a court of competent
jurisdiction. If Executive is required by law or a court order to disclose such
information, he shall notify the Company Parties of such requirement and provide
the Company Parties an opportunity (if the Company so elects) to contest such
law or court order. Executive agrees that all tangible materials containing
confidential information, whether created by Executive or others which shall
come into Executive’s custody or possession during Executive’s employment shall
be and is the exclusive property of the Company Parties or their respective
parents, subsidiaries and affiliates. Upon termination of Executive’s employment
for any reason whatsoever, Executive shall immediately surrender to the Company
Parties all confidential information and property of the Company Parties and
their respective parents, subsidiaries or affiliates in Executive’s possession.
(c)Non-Compete. Executive agrees that during the Term, Executive will not engage
in, or carry on, directly or indirectly, either for himself or as an officer or
director of a corporation or as an employee, agent, associate, or consultant of
any person, partnership, business or corporation, any Competitive Business (as
defined below); provided, that Executive may own ten percent (10%) or less in a
Competitive Business as a passive investor so long as Executive does not manage
(whether as a director, officer or otherwise) or exercise influence or control
over such business. For purposes of this Agreement, “Competitive Business” shall
mean a business which directly competes in any material respects with the
Company Parties or their respective parents, subsidiaries, or affiliates.





--------------------------------------------------------------------------------





10.Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach or violation by Executive of any of the covenants or agreements
contained in Section 9 of this Agreement may cause irreparable harm and damage
to the Company Parties or their respective parents, subsidiaries or affiliates,
the monetary amount of which may be virtually impossible to ascertain.
Therefore, Executive recognizes and hereby agrees that the Company Parties and
their respective parents, subsidiaries and affiliates shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any breach or violation of any or all of the covenants and agreements contained
in Section 9 of this Agreement by Executive and/or his employees, associates,
partners or agents, or entities controlled by one or more of them, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other rights or remedies the Company Parties and
their respective parents, subsidiaries or affiliates may possess.
11.Indemnification. To the extent permitted by law and the Company Parties
by-laws or other governing documents, the Company Parties will indemnify
Executive with respect to any claims made against him as an officer, director or
employee of the Company Parties or any subsidiary of either of the Company
Parties, except for acts taken in bad faith or in breach of his duty of loyalty
to the Company Parties or such subsidiary. During the Term and for as long
thereafter as is practicable, Executive shall be covered under a directors and
officers liability insurance policy with coverage limits in amounts no less than
that which the Company Parites currently maintain as of the date of this
Agreement.
12.Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related record reporting requirements,
including, with respect to the retainer and meeting payments referred to in the
last sentence of Section 3, applicable U.K. statutory reductions.
13.Executive’s Representations; No Delegation. Executive hereby represents and
warrants that he is not precluded, by any agreement to which he is a party or to
which he is subject, from executing and delivering this Agreement, and that this
Agreement and his performance of the duties and responsibilities set forth
herein does not violate any such agreement. Executive shall indemnify and hold
harmless the Company Parties and their respective parents, subsidiaries and
affiliates and their respective officers, directors, employees, agents and
advisors for any liabilities, losses and costs (including reasonable attorney’s
fees) arising from any breach or alleged breach of the foregoing representation
and warranty. Executive shall not delegate his employment obligations under this
Agreement to any other person.
14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to its conflict of laws
provisions.
15.Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter (except for any long-term
incentive awards agreements entered into between MKHL and Executive), is
intended (with the documents referred to herein) as a complete and exclusive
statement of the terms of the agreement between the parties with respect thereto
and may be amended only by a writing signed by all parties hereto.
16.Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by a nationally recognized
overnight delivery service or mailed by registered mail, return receipt
requested, to a party at his or its address set forth below or at such other
address as a party may specify by notice to the others:
If to MKHL:


33 Kingsway
London WC2B 6UF
United Kingdom
Attention: Corporate Secretary
If to the Company:


11 West 42nd Street
New York, NY 10036
Fax: 646-354-4901
Attention:  General Counsel








--------------------------------------------------------------------------------





If to Executive:
At the home address on file with the Company
Fax: 516-365-6872



or to such other addresses as either party hereto may from time to time specify
to the other. Any notice given as aforesaid shall be deemed received upon actual
delivery.
17.Assignment. Except as otherwise provided in this Section 17 and Section 1(d),
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by Executive and shall be assignable by the
Company Parties, in whole or in part, only (i) to MKHL or any of its
subsidiaries and (ii) subject to compliance with Section 1(d).
18.Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement, or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.
19.Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.
20.Section Headings. The section headings contained in this Agreement are for
reference purpose only and shall not affect in any way the meaning or
interpretation of this Agreement.
21.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.
22.Arbitration. Any dispute or claim between the parties hereto arising out of,
or in connection with, this Agreement and/or Executive’s employment shall become
a matter for arbitration; provided, however, that Executive acknowledges and
agrees that in the event of any alleged violation of Section 9 hereof, the
Company Parties and any of their respective parents, subsidiaries and affiliates
shall be entitled to obtain from any court in the State of New York, temporary,
preliminary or permanent injunctive relief as well as damages, which rights
shall be in addition to any other rights or remedies to which it may be
entitled. The arbitration shall take place in New York City and shall be before
a neutral arbitrator in accordance with the Commercial Rules of the American
Arbitration Association; provided, however, that to the extent such arbitration
involves any allegation(s) of a violation of any law, rule or regulation which
prohibits discrimination in employment, the arbitrator shall apply the National
Rules for the Resolution of Employment Disputes (as modified) of the American
Arbitration Association then existing in determining the damages, if any, to be
awarded and the allocation of costs and attorneys fees between or among the
parties. The decision or award of the arbitrator shall be final and binding upon
the parties hereto. The parties shall abide by all awards recorded in such
arbitration proceedings, and all such awards may be entered and executed upon in
any court having jurisdiction over the party against whom or which enforcement
of such award is sought.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of March 28, 2018.
 
MICHAEL KORS HOLDINGS LIMITED
 
By: /s/ Pascale Meyran                                        
        Name: Pascale Meyran
        Title: Senior Vice President, Chief Human
                    Resources Officer
 
MICHAEL KORS (USA), INC.
 
By: /s/ Pascale Meyran                                         
        Name: Pascale Meyran
        Title: Senior Vice President, Chief Human
                    Resources Officer
 
JOHN D. IDOL
 
/s/ John D. Idol
 








